  1   DAVID A. BOONE, ESQ., #74165
      LAW OFFICES OF DAVID A. BOONE
  2   1611 The Alameda
      San Jose, California 95126
  3   (408) 291-6000

  4   ATTORNEYS FOR DEBTOR(S)

  5
  6
  7
                             UNITED STATES BANKRUPTCY COURT
  8
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
  9
       IN RE:                                       )          CHAPTER 13
 10                                                 )
       Edwin Nalupita Caoili                        )          CASE NO.: 18-41611 RLE
 11    Trinidad Rodrigo Caoili                      )
                                                    )
 12                                                 )
                                                    )
 13                                                 )
 14
        NOTICE AND OPPORTUNITY TO OBJECT TO THIRD AMENDED CHAPTER 13
 15                                 PLAN

 16          NOTICE IS HEREBY GIVEN that the Debtor(s) have filed their Third Amended

 17   Chapter 13 Plan. Any objection to the requested relief, or a request for hearing on the matter,

 18   must be filed with the Clerk of the U.S. Bankruptcy Court, and served on the Debtor(s’) attorney

 19   and the Chapter 13 Trustee, within twenty one (21) days of mailing of the notice.

 20
 21
      Dated: September 10th , 2018                                  /s/ Anh Nguyen
 22                                                                Law Offices of David A. Boone
                                                                   Attorney for Debtor(s)
 23
 24
 25
 26
 27
 28
Case: 18-41611     Doc# 48     Filed: 09/10/18     Entered: 09/10/18 10:08:39        Page 1 of 1
